Case 4:18-cv-03544 Document 18-1 Filed in TXSD on 12/13/18 Page 1 of 1
  Case 4:17-cv-02399 Document 75 Filed in TXSD on 12/12/18 Page 1 of 1
                                                               United States District Court
                                                                 Southern District of Texas

                                                                    ENTERED
                                                                December 12, 2018
                                                                 David J. Bradley, Clerk




                        Exhibit A
